Exhibit 10.1
SECOND AMENDMENT TO THE
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ESSEX PORTFOLIO, L.P.
Dated as of April 13, 2011
This Second Amendment to the Second Amended and Restated Agreement of Limited
Partnership of Essex Portfolio, L.P., as amended (as amended, the “Partnership
Agreement”), dated as of the date shown above (the “Amendment”), is executed by
Essex Property Trust, Inc. a Maryland Corporation (the “Company”), as the
General Partner and on behalf of the existing Limited Partners of Essex
Portfolio, L.P. (the “Partnership”).
RECITALS
WHEREAS, the Partnership was formed pursuant to the Partnership Agreement;
WHEREAS, on the date hereof, the Company is selling and issuing 2,600,000 shares
of 7.125% Series H Cumulative Redeemable Preferred Stock (together with such
additional shares of such series as may thereafter be issued, the “Series H
Preferred Stock”) pursuant to a public offering, and the Company has granted to
the underwriters an option to purchase up to an additional 390,000 shares of
such stock;
WHEREAS, the Series H Preferred Stock ranks on a parity with our outstanding
7.8125% Series F Cumulative Redeemable Preferred Stock and our outstanding
4.875% Series G Cumulative Convertible Preferred Stock, and no other series of
preferred stock is currently outstanding; and
WHEREAS, pursuant to the authority granted to the General Partner under the
Partnership Agreement, the General Partner desires to amend the Partnership
Agreement to reflect (i) the issuance of the Series H Preferred Stock and
(ii) certain other matters described herein.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:
1. Definitions. Capitalized terms used herein, unless otherwise defined herein,
shall have the same meanings as set forth in the Partnership Agreement.
2. Percentage Interest. Section 1.1 of the Partnership Agreement is hereby
amended to delete the definition of “Percentage Interest” in its entirety and to
substitute the following definition of “Percentage Interest” in its place:

      “Percentage Interest” shall mean with respect to any Partner other than
holders of Series B Preferred Units, Series Z Incentive Units or Series Z-1
Incentive Units, the undivided percentage ownership interest of such Partner in
the Partnership, as determined by dividing (i) the number of Partnership Units
owned by such Partner by (ii) the sum of (A) the total number of Partnership
Units then outstanding (excluding the Series B Preferred Interest, the Series B
Partnership Units, the Series F Preferred Interest, Series G Preferred Interest,
Series H Preferred Interest, Series Z Incentive Units and the Series Z-1
Incentive Units), (B) the total number of outstanding Series Z Incentive Units
multiplied by the Distribution Ratchet Percentage with respect to each such
Series Z Incentive Unit, calculated on a unit-by-unit basis, and (C) the total
number of outstanding Series Z-1 Incentive Units multiplied by the Series Z-1
Distribution Ratchet Percentage with respect to each such Series Z-1 Incentive
Unit, calculated on a unit-by-unit basis. With respect to any holder of Series Z
Incentive Units, such Partner’s Percentage Interest shall be equal to such
Partner’s Series Z Percentage Interest. With respect to any holder of Series Z-1
Incentive Units, such Partner’s Percentage Interest shall be equal to such
Partner’s Series Z-1 Percentage Interest. If any Partner holds a combination of
Common Units, LTIP Units, Series Z Incentive Units and/or Series Z-1 Incentive
Units, then such Partner’s Percentage Interest shall be equal to the sum of
(A) the Percentage Interest as

1



--------------------------------------------------------------------------------



 



      calculated pursuant to the first sentence of this definition (assuming for
purposes of such calculation that such Partner holds only Common Units and/or
LTIP Units, if any), (B) the Series Z Percentage Interest (assuming for purposes
of such calculation that such Partner holds only Series Z Incentive Units, if
any) and (C) the Series Z-1 Percentage Interest (assuming for purposes of such
calculation that such Partner holds only Series Z-1 Incentive Units, if any).

3. Common Unit. Section 1.1 of the Partnership Agreement is hereby amended to
delete the definition of “Common Unit” in its entirety and to substitute the
following definition of “Common Unit,” in its place:

      “Common Unit” shall mean a Partnership Unit representing an interest in
the Partnership, other than a Series B Preferred Unit, Series B Preferred
Interest, Series F Preferred Interest, Series G Preferred Interest, Series H
Preferred Interest, Series Z Incentive Unit, Series Z-1 Incentive Unit, LTIP
Unit or any other Preferred Interest or Preferred Partnership Units.

4. Series Z Percentage Interest. Section 1.1 of the Partnership Agreement is
hereby amended to delete the definition of “Series Z Percentage Interest” in its
entirety and to substitute the following definition of “Series Z Percentage
Interest,” in its place:

      “Series Z Percentage Interest” shall mean, with respect to any holder of
Series Z Incentive Units, the undivided percentage ownership interest of such
Partner in the Partnership as determined by dividing (A) the product resulting
from multiplying the total number of outstanding Series Z Incentive Units owned
by such Partner by the Series Z Distribution Ratchet Percentage attributed to
such holder’s Series Z Incentive Units, by (B) the sum of (x) the total number
of Partnership Units then outstanding (excluding the Series B Preferred
Interest, the Series B Partnership Units, the Series F Preferred Interest,
Series G Preferred Interest, Series H Preferred Interest, the Series Z Incentive
Units and the Series Z-1 Incentive Units), (y) the total number of outstanding
Series Z Incentive Units multiplied by the Distribution Ratchet Percentage with
respect to each Series Z Incentive Unit, calculated on a unit-by-unit basis, and
(z) the total number of outstanding Series Z-1 Incentive Units multiplied by the
Series Z-1 Distribution Ratchet Percentage with respect to each such Series Z-1
Incentive Unit, calculated on a unit-by-unit basis.

     5. Series Z-1 Percentage Interest. Section 1.1 of the Partnership Agreement
is hereby amended to delete the definition of “Series Z-1 Percentage Interest”
in its entirety and to substitute the following definition of “Series Z-1
Percentage Interest,” in its place:

      “Series Z-1 Percentage Interest” shall mean, with respect to any holder of
Series Z-1 Incentive Units, the undivided percentage ownership interest of such
Partner in the Partnership as determined by dividing (A) the product resulting
from multiplying the total number of outstanding Series Z-1 Incentive Units
owned by such Partner by the Series Z-1 Distribution Ratchet Percentage
attributed to such holder’s Series Z-1 Incentive Units, by (B) the sum of
(x) the total number of Partnership Units then outstanding (excluding the
Series B Preferred Interest, the Series B Partnership Units, the Series F
Preferred Interest, Series G Preferred Interest, Series H Preferred Interest,
the Series Z Incentive Units and the Series Z-1 Incentive Units), (y) the total
number of outstanding Series Z Incentive Units multiplied by the Distribution
Ratchet Percentage with respect to each Series Z Incentive Unit, calculated on a
unit-by-unit basis, and (z) the total number of outstanding Series Z-1 Incentive
Units multiplied by the Series Z-1 Distribution Ratchet Percentage with respect
to each such Series Z-1 Incentive Unit, calculated on a unit-by-unit basis.

6. Series H Preferred Interest. Section 1.1 of the Partnership Agreement is
hereby amended to include the following definition, to be inserted in
alphabetical order in such Section 1.1:

      “Series H Preferred Interest” shall mean the interest in the Partnership
received by the General Partner in connection with the issuance of shares of
Series H Preferred Stock, as and when issued, which Series H Preferred Interest
includes and shall include the right to receive preferential distributions and
certain other rights as set forth in this Agreement.

2



--------------------------------------------------------------------------------



 



7. Series H Preferred Stock. Section 1.1 of the Partnership Agreement is hereby
amended to include the following definition, to be inserted in alphabetical
order in such Section 1.1:

      “Series H Preferred Stock” shall mean the preferred stock of the General
Partner described in Article SECOND of the Articles Supplementary, reclassifying
8,000,000 shares of Common Stock as 8,000,000 shares of 7.125% Series H
Cumulative Redeemable Preferred Stock filed with the Department on or about
April 11, 2011.

     8. Issuances of Additional Partnership Interests. Section 4.3(e) is hereby
deleted in its entirety, and the following is hereby substituted in the place
thereof:

  (e)   Notwithstanding the provisions of Section 4.3(a) above, there shall be
no adjustment of the Percentage Interests of the Partners on account of the
additional Capital Contribution by the General Partner to the Partnership of the
net proceeds from the sale of the Series F Preferred Stock, the net proceeds
from the sale of the Series G Preferred Stock, or the net proceeds from the sale
of the Series H Preferred Stock.

9. Distributions. Section 6.2(a) and (c) of the Partnership Agreement are hereby
deleted in their entirety, and the following is hereby substituted in the place
thereof:
     (a) Distributions shall be made in accordance with the following order of
priority:

  (i)   First, on a pro rata basis, (based upon the same ratio that accrued
distributions per share of Series B Preferred Stock, Series F Preferred Stock,
Series G Preferred Stock, and Series H Preferred Stock and per unit of Series B
Preferred Units (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such stock or units do not have
cumulative distribution rights) bear to each other) (w) to the General Partner,
on account of the Series B Preferred Interest, Series F Preferred Interest,
Series G Preferred Interest, and Series H Preferred Interest until the total
amount of distributions made pursuant to this Section 6.2(a)(i)(w) equals the
total amount of accrued but unpaid distributions (if any) payable with respect
to the Series B Preferred Stock, the Series F Preferred Stock, Series G
Preferred Stock and Series H Preferred Stock as of the date of such
distribution; and (y) to the Limited Partners holding Series B Preferred Units,
on account of the Series B Preferred Units until the total amount of
distributions made pursuant to this Section 6.2(a)(i)(y) equals the total amount
of accrued but unpaid distributions (if any) payable with respect to the
Series B Preferred Units, in accordance with Exhibit N of the Partnership
Agreement, as of the date of such distribution.

  (ii)   Next, to the Partners, pro rata in accordance with the Partners’ then
Percentage Interests.

      Neither the Partnership nor the Limited Partners shall have any obligation
to see that any funds distributed to the General Partner pursuant to
subparagraph (a)(i) of this Section 6.2 are in turn used by the General Partner
to pay dividends on the Series B Preferred Stock, the Series F Preferred Stock,
the Series G Preferred Stock or the Series H Preferred Stock (or any other
Preferred Stock) or that funds distributed to the General Partner pursuant to
subparagraph (a)(ii) of this Section 6.2 are in turn used by the General Partner
to pay dividends on the Common Stock or for any other purpose.

  (c)   Notwithstanding the foregoing, the General Partner may, in its sole
discretion, at any time when any Preferred Stock (including any Series B
Preferred Stock, Series F Preferred Stock, Series G Preferred Stock, Series H
Preferred Stock or any other Preferred Stock) is outstanding, make a special
distribution to itself, alone, on account of the Preferred Interest relating to
such Preferred Stock, for the sole purpose of, and in an amount no greater than
such amount as will be used by the General Partner for, redemption of all or any
part of such outstanding Preferred Stock (any such distribution shall be
referred to as a “Redemption Distribution”). There shall be no adjustments of
the Percentage Interests of the Partners on account of any Redemption
Distribution.

3



--------------------------------------------------------------------------------



 



10. Distributions in Kind. Section 8.5 of the Partnership Agreement is hereby
amended by deleting the last sentence of such section and substituting the
following in its place:

      Notwithstanding the foregoing, the Liquidating Trustee shall not
distribute to the holders of Series B Partnership Units, Series B Preferred
Interest, Series F Preferred Interest, Series G Preferred Interest and Series H
Preferred Interest assets other than cash.

11. Agreement to Contribute Proceeds from Issuance of Series H Preferred Stock.
Immediately upon receipt by the General Partner of the net proceeds from the
sale of Series H Preferred Stock, as and when shares of Series H Preferred Stock
are sold by the General Partner (after deducting all costs and expenses incurred
by the General Partner in connection with the sale of such shares of Series H
Preferred Stock including, without limitation, all underwriters’ commissions,
and attorneys’ and consultants’ fees and costs), the General Partner shall
contribute to the Partnership, as an additional Capital Contribution, the entire
amount of such net proceeds. In exchange for each such additional Capital
Contribution, the General Partner shall receive a Series H Preferred Interest in
the Partnership, and the General Partner’s Capital Account shall be increased by
an amount equal to the number of shares of Series H Preferred Stock sold
multiplied by the purchase price per share of the Series H Preferred Stock.
Notwithstanding the provisions of Section 4.3(a) of the Partnership Agreement,
there shall be no adjustment of the Percentage Interests of the Partners on
account of any such additional Capital Contribution.
12. Continuing Effect of Partnership Agreement. Except as modified herein, the
Partnership Agreement is hereby ratified and confirmed in its entirety and shall
remain and continue in full force and effect, provided, however, that to the
extent there shall be a conflict between the provisions of the Partnership
Agreement and this Amendment the provisions in this Amendment will prevail. All
references in any document to the Partnership Agreement shall mean the
Partnership Agreement, as amended hereby.
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Facsimile signatures shall be deemed
effective execution of this Agreement and may be relied upon as such by the
other party. In the event facsimile signatures are delivered, originals of such
signatures shall be delivered to the other party within three (3) business days
after execution.
IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date indicated above.

            GENERAL PARTNER

ESSEX PROPERTY TRUST, INC.,
a Maryland corporation as General Partner
of Essex Portfolio, L.P. and on behalf of the
existing Limited Partners
      By:   /s/ Michael T. Dance         Name:   Michael T. Dance       
Title:   Executive Vice President and
Chief Financial Officer     

4